Citation Nr: 0610332	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  04-31 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma in which the RO denied the benefit 
sought on appeal.  The veteran, who had active service from 
February 1987 to October 2000, expressed disagreement with 
the rating decision and appealed to the BVA.  Thereafter, the 
RO referred the case to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Any current back disability is not shown to be causally 
or etiologically related to service.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim which include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court also held that the VCAA 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ).  Id.  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  The veteran was initially provided 
notice by letter dated in August 2003.  This letter, provided 
to the veteran prior to the initial decision in this case, 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to the benefit 
sought and whether or not the veteran or the VA bore the 
burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence the VA would seek to provide; 
(3) informing the veteran about the information and evidence 
the veteran was expected to provide; and (4) requesting the 
veteran provide any information or evidence in the veteran's 
possession that pertained to his claim.  Specifically, the 
VCAA letter requested that the veteran provide medical 
evidence of treatment for his disorder since military 
service, records and statements from service medical 
personnel regarding his disorder, and statements from persons 
who knew the veteran in service and knew of any disability he 
had while on active duty. See August 2003 letter, p. 2.  In 
addition, the letter requested that the veteran notify the RO 
of any additional evidence the veteran wanted to RO to 
consider. Id.  In response, the veteran submitted two buddy 
statements in support of his claim.  

The veteran then received the September 2003 rating decision 
on appeal.  After submitting his Notice of Disagreement in 
November 2003, the veteran submitted several additional buddy 
statements in support of his claim.  The RO issued a June 
2004 Statement of the Case (SOC) that continued to deny 
service connection after considering the additional buddy 
statements and affording the veteran a VA examination.  The 
veteran then submitted a private medical nexus statement from 
G.S., D.O., for the RO's consideration.  After reviewing this 
statement, as well as additional VA medical records that had 
been associated with the claims file, the RO issued a July 
2005 Supplemental Statement of the Case (SSOC) that continued 
to deny service connection for the veteran's low back 
disorder.  The Board finds that the September 2003 rating 
decision, the June 2004 SOC and the July 2005 SSOC, 
collectively, notified the veteran of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied. 

As noted, the veteran was provided with notice of what type 
of information and evidence was needed to substantiate his 
claim for service connection, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal. See Dingess, supra.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The Board observes that neither the veteran nor his 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may be present has 
resulted in any prejudice in the adjudication of his appeal. 
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records, VA medical records and 
private medical records have been associated with the claims 
file.  Additionally, the veteran was afforded a VA 
examination in May 2004 in order to answer the medical 
question presented in this case.  Neither the veteran nor his 
representative has made the RO or the Board aware of any 
additional evidence that needs to be obtained in connection 
with his claim.  Accordingly, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

B.  Law & Analysis 

In this case, the veteran asserts that he is entitled to 
service connection for a low back disorder due to injuries 
that occurred in service. See January 2006 hearing 
transcript, pgs. 2-3, 9.  Alternatively, he claims 
entitlement to service connection on the basis that he was 
incorrectly diagnosed with spina bifida while in service; and 
that had he been properly diagnosed in service, the diagnosis 
would have been  spondylolisthesis. Id., pgs. 3-4, 6, 10.  
While viewing the evidence in the light most favorable to the 
veteran in this case, the Board finds that the more 
persuasive and credible evidence does not support the 
assertion that the veteran's current back disorder is related 
to his military service.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).  Service connection may also be granted for 
certain chronic diseases, such as arthritis, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain:  (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is responsible 
for assessing the credibility and weight to be given to the 
evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Such assessments extend to medical evidence. See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

With regard to the first element necessary for a grant of 
service connection (medical evidence of a current 
disability), the medical evidence of record indicates that 
the veteran has current diagnoses including L5 spondylolysis 
with L5-S1 spondylolisthesis with degenerative disc disease, 
and a chronic lumbosacral strain/sprain.  See May 2004 VA 
examination report; January 2005 report of Dr. S.  These 
diagnoses constitute current disabilities for VA purposes and 
fulfill the requirements of the first element for service 
connection.  

With regard to the second element necessary for a grant of 
service connection (an inservice occurrence or injury), the 
veteran's service medical records corroborate the veteran's 
assertion that he experienced back problems in service and 
show that he injured his back twice during service in slip-
and-fall accidents; however, the records do not ultimately 
support the veteran's claim since they fail to reflect 
complaints, treatment or diagnoses of back problems after 
March 1998; and notably do not indicate that the veteran 
experienced any type of back disorder at the time of his 
separation from service.   

Specifically, the veteran's service medical records (1987-
2000) show that the veteran first complained of lower back 
pain in April 1987, and was diagnosed as having a possible 
muscle strain.  He was subsequently seen twice in 1987 for 
back pain with diagnoses of possible muscle strain/pulled 
muscle; and once for middle back pain in 1992 with a 
diagnosis of muscle spasm.  See May 1987, October 1987 and 
June 1992 service medical records.  In April 1993, the 
veteran was treated in the emergency room for complaints of 
back and hip pain; however, a diagnosis was deferred at that 
time.  However, a periodic physical examination performed in 
May 1993 found the veteran's spine to be normal; and in the 
report of medical history portion of that examination, the 
veteran stated that he was in good health and that he 
specifically did not experience recurrent back pain.  See 
Report of Medical Examination dated in May 1993. 

Two years later, in July 1995, the veteran was seen for 
complaints of lower back and head pain after falling down 
some stairs.  See July 1995 service medical records.  
Physical examination of the lower back at that time noted 
sacral tenderness; and x-rays taken of the veteran's lumbar 
spine indicated that the radiologist thought the veteran had 
spina bifida of L5.  Otherwise, the veteran's x-rays were 
normal.  Thereafter, in December 1996, the veteran was seen 
for complaints of left hand and back pain after slipping and 
falling again, for which he was diagnosed with a lumbar back 
strain.  See December 1996 service medical records.  Lastly, 
in March 1998, the veteran was seen for the continuation of 
back pain that the examiner indicated was probably muscular 
in nature.  See March 1998 service medical records.  

In April 2000, the veteran underwent another medical 
examination in which his spine was reported to be normal.  In 
regards to questions of whether he experienced certain 
medical conditions in service, the veteran marked "no" in 
response to the question of whether he experienced (presently 
or in the past) recurrent back pain. See the Report of 
Medical History portion of the April 2000 Report of Medical 
Examination.  The veteran then underwent a Medical Board 
Evaluation in June 2000 due to his moderate to severe 
persistent asthma.  No back problems were referenced at that 
time.  Ultimately, the records shows that the veteran did not 
separate from service with a back disability.  

The third element for service connection requires a nexus 
between the current disability and the in-service event.  In 
this case, the claims file contains two such medical 
opinions, one in support of the veteran's claim and the other 
against.  In this regard, the veteran was afforded a VA spine 
examination in May 2004 during which he reported that he 
injured his lower back in 1995 after a slip-and-fall 
accident.  See May 2004 examination report, p. 1.  The 
veteran stated that he made several service sick calls for 
low back pain after his accident; and that he began 
experiencing recurrent low back problems after separating 
from service.  Id.  The examiner noted that the veteran had 
an MRI performed in June 2003 that showed narrowing of the 
intervertebral disk space at L5, and spondylolysis at L5 with 
a grade 1 spondylolisthesis at L5-S1. Id., p. 2.  After 
performing a physical examination, the examiner diagnosed the 
veteran with L5 spondylolysis with L5-S1 spondylolisthesis 
with degenerative disk disease, symptomatic.  Id., p. 3.  
After thoroughly reviewing the veteran's claims file, the 
examiner opined that the veteran did not have a chronic low 
back condition in service and that it was not likely that the 
veteran's current low back disability was etiologically 
related to any injury sustained during service. See May 2004 
addendum report, p. 2.  While acknowledging the occasions in 
service for which the veteran was seen and treated for back 
pain, the examiner based her opinion upon the lack of medical 
evidence in the veteran's post-March 1998 service medical 
records indicating that he experienced back pain.  In 
particular, she noted that the veteran did not complain of 
back pain during his April 2000 service examination; and that 
there was no diagnosis of a back condition during the 
veteran's Evaluation Board proceedings in June 2000.  In 
addition, the examiner noted that the veteran filed a 
previous claim for service connection in December 2000 for 
eight disorders, none of which included a claim for a back 
condition.  She also observed that the veteran was not 
treated post-service for low back pain until September 2002. 

In contrast, the claims file contains a private medical 
opinion dated in January 2005 from Dr. S. in support of the 
veteran's claim.  The veteran reported during his examination 
with Dr. S. that his current back problems began on or about 
July 1995, when he was injured after his in-service slip-and-
fall accident.  Dr. S. performed a physical examination upon 
the veteran and took x-rays.  Thereafter, he diagnosed the 
veteran with chronic lumbosacral strain/sprain and Grade I-II 
spondylolisthesis at L5-S1; and opined that the "on the job 
injury by the [veteran] is the cause of the findings noted in 
this report."  See January 2005 examination report, p. 3.

After reviewing both examinations reports in the context of 
the entire claims file, the Board specifically finds the May 
2004 VA medical opinion to be more persuasive than the 
January 2005 examination report as it was provided by a 
medical doctor who reviewed the veteran's claims file and 
provided an extensive abstract of the veteran's medical 
information contained therein.  While the January 2005 
examiner opined that the veteran's July 1995 accident was the 
cause of his lumbosacral strain/sprain and Grade I-II 
spondylolisthesis at L5-S1, his opinion was based entirely 
upon a history provided by the veteran and without knowledge 
of the post-March 1998 service medical records.  As the May 
2004 opinion appears to be more comprehensive in light of the 
evidence reviewed, the Board accords greater probative weight 
to that opinion.  

In making this finding, the Board observes that neither the 
veteran's buddy statements nor his post-service medical 
records provide medical evidence countering the May 2004 
nexus opinion.  In this regard, the Board finds that 
statements submitted by the veteran's former servicemen, one 
of which was a medic, only reflect back pain and 
symptomatology observed by the veteran's comrades during his 
period of service.  See August 2003 statement from R.S., 
September 20003 statement from T.J., September 2003 statement 
from T.H. and October 2003 statement from G.S.  Since the 
issue of whether the veteran experienced back problems and a 
back injury in service has already been resolved, these 
statements are of little, if any, probative value to this 
medical nexus analysis.  

The veteran's post-service VA medical records dated from 
April 2002 to April 2005 also do not assist in supporting the 
veteran's claim since they only evidence treatment for lower 
back pain beginning in September 2002, over two years after 
the veteran separated from service.  While these records 
indicate that the veteran reported a history of lower back 
pain since his slip-and-fall accident in 1995, they do not 
constitute evidence of a medical nexus based upon those 
reports since the mere recitation of a veteran's self-
reported lay history does not constitute competent medical 
evidence of diagnosis or causality. See LeShore v. Brown, 8 
Vet. App. 406 (1996).  As such, they do not contain competent 
medical evidence of a nexus opinion in favor of the veteran's 
claim.  

In finding the May 2004 examination report to be the most 
persuasive, the Board is cognizant of the veteran's argument 
that he was misdiagnosed with spina bifida in service; and 
that had he correctly been diagnosed in July 1995, his 
diagnosis would have been spondylolisthesis.  The Board 
observes that the May 2004 VA examiner found that the 
diagnosis of spine bifida at L5 in July 1995 was incorrect; 
and that post-service x-rays showed spondylolysis at L5.  
However, after taking that knowledge into consideration, the 
examiner still opined that it was not likely that the veteran 
had a chronic low back condition in service.  Absent a 
medical opinion to the contrary, service connection based 
upon the theory of misdiagnosis cannot be granted.  While it 
is obvious that the veteran sincerely believes that he was 
misdiagnosed in service, his opinion on the issue is assigned 
little probative value since he, as a layman, has not been 
shown to have the requisite training to offer an opinion that 
requires medical expertise, such as the etiology of his 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  
 
Lastly, the veteran's representative has argued that the lack 
of medical nexus evidence in favor of the veteran's claim is 
not fatal because the veteran had a continuity of low back 
symptomatology from his time in service to the present. See 
January 2006 hearing transcript, p. 11.  Contrary to the 
representative's argument, the Board does not find that the 
veteran had such a continuity of symptomatology.  The record 
reflects that the veteran was seen seven times for complaints 
of low back pain during his thirteen years of service.  At 
that time of his separation from service, the veteran's spine 
was noted to be normal and he denied experiencing recurrent 
back pain.  Two months after his discharge from service, the 
veteran submitted a claim of entitlement to service 
connection for several different disorders that did not 
include a low back condition.  In addition, the first post-
service medical record evidencing complaints of low back pain 
is dated in September 2002, almost two years after the 
veteran submitted his original claim for compensation.  Based 
upon this evidence, the Board does not find a continuity of 
symptomatology existed during and after service such that a 
medical nexus opinion in the veteran's favor is unnecessary 
in this case.  

Therefore, the Board concludes after reviewing all of the 
evidence of record that the preponderance of the evidence is 
against the veteran's claim.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not applicable.  Therefore, 
service connection for a low back disability must be denied. 
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a low back disability is denied.   



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


